DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-4, 6-9, 12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art lacks a robotic device having an end effector mounted on an output portion of the rotary unit, wherein at least one of the plurality of rotating mechanisms of the rotary unit is a link actuation device having two degrees of freedom, the link actuation device including: a proximal end side link hub, a distal end side link hub, three or more link mechanisms via which the distal end side link hub is coupled to the proximal end side link hub such that a posture of the distal end side link hub can be changed relative to the proximal end side link hub, each link mechanism including: a proximal side end link member having one end rotatably coupled to the proximal end side link hub, a distal side end link member having one end rotatably coupled to the distal end side link hub, and an intermediate link member having opposite ends rotatably coupled to other ends of the proximal side and distal side end link members, respectively, and a posture control actuator, configured to arbitrarily change the posture of the distal end side link hub relative to the proximal end side link hub, provided to each of two or more link mechanisms of the three or more link mechanisms, wherein a first cut portion is formed at the one end of the proximal side end link member, and a rotation shaft coupling member of the proximal end side link hub is disposed between inner and outer rotation shaft support portions that form opposite side portions of the first cut portion, and a second cut portion is formed at the other end of the 
The prior art further lacks a robotic device wherein the output portion of the rotary drive mechanism includes a motor output shaft extending in the second direction, the rotary unit includes a rotary unit mounting member fixed to the motor output shaft, and a first rotating mechanism among the plurality of rotating mechanisms is mounted on the rotary unit mounting member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658



/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658